Citation Nr: 0621841	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-28 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an anal fissure. 

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1985 to October 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision.  In September 2005, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records show that in March 1988, the 
veteran was seen for bright red blood in his stool.  
Impressions of probable constipation and hemorrhoids were 
noted.  The examination report at service discharge noted 
hemorrhoids.  A letter from D. H. Gibbs, M.D., dated in March 
2003, noted that he treated the veteran for anal fissure 
disease.  Dr. Gibbs noted the veteran's assertion that he had 
the same problems in service and he was told he had 
hemorrhoid disease.  Dr. Gibbs noted that while he could not 
conclusively state that the veteran had anal fissures during 
service, it was plausible that the veteran's current symptoms 
are identical to the ones he had in service.  He also noted 
that the veteran did not currently have external hemorrhoids.  
Also, upon examination of the veteran's medical records, J.K. 
Dhar, M.D. noted in a letter dated in November 2004 that the 
veteran's anal fissure disease is related to service.    

The service medical records show in August 1988, the veteran 
complained of upper back pain from lifting tools in a motor 
pool.  Records from August 1989 show that the veteran was 
involved in a motor vehicle accident, after which, he 
complained of neck pain and left shoulder pain.  An X-ray of 
the cervical spine revealed that of the portion demonstrated, 
there was normal alignment with significant paravertebral 
soft tissue swelling.  Medical records show post-service 
treatment for his back.  The record also reflects that in 
September 1999, the veteran slipped at work and he complained 
of low back pain.  Upon examination of the veteran's medical 
records, J.K. Dhar, M.D. noted, in a letter dated in November 
2004, that the veteran's low back disorder is related to 
service.    

VA's duty to provide a medical examination or obtain a 
medical opinion is triggered only when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  A medical examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active naval, or air service; but (3) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  In this case, the Board believes that 
a medical opinion based upon a complete review of the claims 
folder is necessary in order to determine the etiology of the 
veteran's current anal fissure disease and back disorder.

At his September 2005 hearing, the veteran indicated that he 
filed a worker's compensation claim following his 1999 injury 
to his back.  The veteran's application for workers 
compensation is in the claims folder.  On remand, any other 
records associated with the veteran's workers compensation 
claim should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
information and authorization from the 
veteran, his workers' compensation 
decision from the September 1999 accident 
and any additional records associated 
with the claim should be obtained.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the nature and etiology of any 
anal fissure and/or back disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

If an anal fissure is identified, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is related to service.  
The rationale for all opinions expressed 
must also be provided.  The examiner 
should also reconcile his/her opinion 
with those of Drs. Gibbs and Dhar.    

If a back disorder is identified, the 
examiner should also provide an opinion 
as to whether there is a 50 percent 
probability or greater that it is related 
to service.  The examiner should provide 
bases and support for any opinion and 
reconcile any opinion with the service 
medical records, 1989 and 1999 post 
service treatment reports and workers' 
compensation records if available.  
He/she should also address Dr. Gibb's 
opinion.  

3.  Then, the RO should readjudicate the 
claims.  If the 
benefits sought on appeal remain denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, the 
claims should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


